Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 3, 11-16, 19, 20, 22-24, 26, 31, 32 and 35-41 are currently pending. Claims 1, 3, 11, 22, and 32 have been amended by Applicants’ amendment filed 05-20-2022. Claims 40 and 41 have been added by Applicants’ amendment filed 05-20-2022. No claims have been canceled by Applicants’ amendment filed 05-20-2022.

Applicant's election without traverse of Group I, claims 1, 3, 11-16, 19, 20, 22-24, 26, 31, 32 and 35-39, directed to a method for the rapid screening and identification of antigenic components of a tissue and/or organ and/or infectious agent; and the election of Species without traverse as follows: 
Species (A): wherein the species of origin of antigenic components is an organ (claim 1); 
Species (B): wherein the specific wherein stationary or solid phase binds to the Fc portion of the immunoglobulins (claim 13);
Species (C): wherein the immunoglobulins are an immunoglobulin subclass is selected from IgG, IgM, IgE, IgA, IgD and mixtures thereof (claim 19);
Species (D): wherein antigenic components comprise proteins, carbohydrates and/or lipids (claim 22); 
Species (E): wherein the eluting step comprises exposing the bound antigenic components to increasing acetonitrile concentration (claim 32); and
Species (F): wherein the method can be completed in 8 or fewer hours (claim 38), in the reply filed on November 10, 2021 was previously acknowledged.  

Claims 14-16, 23, 24, 26, 31, 36 and 37 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 11-13, 19, 20, 22, 32, 35 and 38-41 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed September 27, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/25251, filed March 29, 2018; which claims the benefit of US Provisional Patent Application 62/479,315, filed March 31, 2017.

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Antionette Konski, and inventor Leigh Griffiths on April 7, 2022. The background of the invention and proposed amendments to the claims were discussed. The Examiner indicated that an affidavit may be beneficial to indicate that the solubilizing and eluting components are not readily apparent or chosen by one of ordinary skill in the art.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 20, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 11-13, 19, 20, 22, 32, 35, 38 and 39 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Pedersen et al. (US Patent Application Publication No. 20070178541, published August 2, 2007).
Pedersen et al. do not teach exposing the tissue or organ to a solution comprising a maltoside or an NDSB.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “antigenic components” are interpreted to refer to any molecule, compound and/or substance including proteins, peptides, polysaccharides, chemicals, lipids, portions of bacteria, portions of viruses, toxins, etc. that causes the body to make an immune response against that molecule, compound and/or substance.
The term “optionally (NDSB)” is interpreted to indicate that the tissue or organ is exposed to a solution, optionally selected from NDSBs as recited.

Markush Objections
The objection of claims 1, 3 and 22 is maintained, and claim 41 is newly objected to, because of the following informalities: Claim 1, for example, recites the term “selected from the group consisting of a tissue and/or an a whole organ, and an infectious agent” in lines 2-3; as well as, the term “exposing the tissue or organ to a solution selected from the group consisting of...sulfobetaine 3-8, or sulfobetaine 3-18” in lines 2 and 4, such that claims 1, 3, 22 and 41 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending claim 1 to recite, for example, “selected from the group consisting of a tissue, a whole organ, an infectious agent, and combinations thereof”; and “exposing the tissue or organ to a solution selected from the group consisting of...sulfobetaine 3-8, and sulfobetaine 3-18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 3, 32, 38 and 39 is maintained, and claims 1, 11-13, 19, 20, 22, 35, 40 and 41 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 3, 11 and 12 are indefinite for the recitation of the term “the tissue or organ” such as recited in claim 1, lines 5, 12 and 17. There is insufficient antecedent basis in the claim for the term “the tissue organ” because claim 1, line 3 recites the term “a tissue and/or an a whole organ”. The Examiner suggests that Applicant amend the claim to recite, for example, “the tissue and/or whole organ”.
Claim 1 is indefinite for the recitation of the term “insoluble antigenic components” in lines 9-10 because it is unclear whether the “insoluble antigenic components” are insoluble in everything (e.g., are not lipophilic or hydrophilic, and cannot be solubilized); whether the “insoluble antigenic components” are either water insoluble or lipid insoluble; whether the term refers to components that are organic solvent insoluble; and/or whether the term refers to insoluble particles and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “a non-detergent sulfobetaine, optionally (NDSB)” in line 13 because the abbreviation “NDSB” stands for a “non-detergent sulfobetaine”, such that it is unclear whether the tissue or organ is exposed to a solution, wherein NDSBs are optional; whether the tissue or organ is exposed to an NDSB selected from NDSBs as recited; or whether the tissue or organ is exposed to a solution selected from the group as provided in claim 1(c)(i) including NDSBs and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the terms “ASB-14”; “ASB-16”; “ASB-C80”; “sulfobetaine 3-10”; “sulfobetaine 3-14”; “sulfobetaine 3-16”; “sulfobetaine 3-8”; and “sulfobetaine 3-18” in lines 14-16 because the terms “ASB-14”; “ASB-16”; “ASB-C80”; “sulfobetaine 3-10”; “sulfobetaine 3-14”; “sulfobetaine 3-16”; “sulfobetaine 3-8”; and “sulfobetaine 3-18” refer to zwitterionic detergents, such that they are not “non-detergent sulfobetaines” as required in claim 1, line 13 and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 32 is maintained as being indefinite for the recitation of the term “increasing” in line 2 because the term “increasing” is relative term that renders the claim indefinite because acetonitrile is recited as a single component, such that it is unclear what the concentration of acetonitrile is ‘increased’ from. One cannot ‘increase’ a concentration of a single component system because acetonitrile is comprised of 100% acetonitrile. Thus, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 40 is indefinite for the recitation of the term “the biological tissue” in line 1. There is insufficient antecedent basis for the term “the biological tissue” in the claim because claim 1, lines 2-3 recites the term “a tissue” and the term “a biological sample” in line 4. Moreover, instant claim 1, from which claim 40 depends, does not recite the term “biological tissue” and, thus, the metes and bounds of the claim cannot be determined.
Claims 13, 19, 20, 22, 35, 38, 39 and 41 are indefinite insofar as they ultimately depend from claim 1.


New Objections/Rejections
Claim Objection
	Claim 1 is objected to because of the following informalities: Claim 1 recites the term “a an whole organ” in line 3, wherein the term “a whole organ” might be more appropriate.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 40 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment of the claims in the response filed 05-20-2022.
Claim 40 recites (in part) “wherein the biological tissue is not a body fluid or cell suspension” in lines 1-2. Claim 40 depends from claim 1. Claim 1 does not recite that a “biological tissue”. Thus, claim 40 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 11-13, 19, 20, 22, 32, 35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US Patent No. 9220733, issued December 29, 2015; effective filing date September 19, 2013) in view of Pedersen et al. (US Patent Application Publication No. 20070178541, published August 2, 2007; of record) as evidenced by Sakamoto et al. (Journal of Natural Medicines, 2018, 72, 32-42); and Mahmood et al. (North American Journal of Medical Sciences, 2012, 4(9), 429-434). This is a new rejection necessitated by amendment of the claims in the response filed 05-20-2022.
Regarding claims 1, 3, 12, 22, 36-38, 40 and 41, Griffiths et al. teach methods for removing antigens from tissues by sequentially destabilizing and/or depolymerizing cytoskeletal components and removing and/or reducing water-soluble antigens and lipid-soluble antigens; as well as, tissue scaffolding and decellularized extracellular matrix produced by such methods (interpreted as obtaining a biological sample; and sequential steps, claim 1) (Abstract). Griffiths et al. teach that the invention is based, in part, on the discovery that a series of solutions, each promote the solubilization and removal of different subsets of tissue proteins based on their solubility (col 2, lines 51-53). Griffiths et al. teach that the immunogenic antigens are selected from the group consisting of protein antigens, lipid antigens, and carbohydrate antigens (interpreted as the antigens of claim 22, claim 22) (col 5, lines 29-32). Griffiths et al. teach a method of removing immunogenic antigens from a tissue, comprising: (a) solubilizing water-soluble antigens in the tissue by contacting the tissue with a first solution comprising a first buffering agent, a first reducing agent, a first protease inhibitor, and one or more salts suitable for maintaining protein solubility, wherein the first solution is substantially free of an amphiphile, such that the water-soluble antigens are dissolved in the first solution; (b) separating the tissue from the solubilized water-soluble antigens in the first solution; (c) solubilizing lipid-soluble antigens in the tissue by contacting the tissue with a second solution comprising a second buffering agent, a second reducing agent, a second protease inhibitor, one or more salts suitable for maintaining protein solubility and an amphiphile, such that the lipid-soluble antigens are dissolved in the second solution; and (d) separating the tissue from the solubilized lipid soluble antigens in the second solution; thereby removing immunogenic antigens from the tissue (interpreting contacting with the first and second solution comprising a first and second buffering agent as exposing the tissue to a solution; interpreting water-soluble antigens as lipid insoluble antigenic components; interpreting lipid-soluble antigens as water insoluble antigenic components; and interpreting removing immunogenic antigens as extracting, claim 1a and 1c) (col 46, claim 1). Griffiths et al. teach that the amphiphile of the second solution is a sulfobetaine (interpreted as a sulfobetaine, claim 1(c)(i and ii)) (col 47, claim 9). Griffiths et al. teach wherein the sulfobetaine is selected from the group consisting of 3-[N,N-Dimethyl-(3myristoylaminopropyl)animonio]-propanesulfonate (amidosulfobetaine-14; ASB-14); amidosulfobetaine-16 (ASB-16); 4-n-Octylbenzoyl-amidopropyldimethylammonio sulfobetaine (ASB-C80); 3-(N,N-Dimethyl-octylammonio)propanesulfonate inner salt (SB 3-8); N-Decyl-N,N-dimethyl-3-ammonio-1-propane-sulfonate (SB 3-10), N-Decyl-N,N-dimethyl-3-ammonio-1-propanesulfonate (SB 3-12), N-Tetradecyl-N,N-dimethyl-3-ammonio-1-propane sulfonate (SB 3-14); 3-(N,N-Dimethylpalmityl-ammonio)propanesulfonate (SB 3-16); 3-(N,N-Dimethyl-octadecylammonio)-propanesulfonate (SB 3-18); 3-(1-Pyridinio)-1-propanesulfonate (NDSB-201); 3-(Benzyldimethyl-ammonio)propanesulfonate (NDSB-256); NDSB-211, NDSB-195, NDSB-221; 3-[(3-Cholamidopropyl)di-methylammonio]-1-propanesulfonate (CHAPS), 3-[(3- Cholamidopropyl)-dimethylammonio]-2-hydroxyl-propanesulfonate (CHAPSO), and mixtures thereof, wherein lipid-soluble antigens are solubilized in a solution comprising Tris-HCI, dithiothreitol (DTT), a protease inhibitor, KC! and ASB-14 (interpreted as exposing the tissue to a solution including an NDSB, ASB-16, ASB-14, ASB-C80, SB 3-14, etc., claims 1(c)(i and ii) and 41) (col 47, claims 10 and 11). Griffiths et al. teach that the tissue is selected from epithelial tissue, endothelial tissue, muscle tissue, connective tissue, cardiac tissue, heart, urinary bladder, bone, kidney, lung, liver, dermis, and umbilical cord including intact tissue such as intact organ (interpreted as whole organ; and not a body fluid or cell suspension, claims 1, 3 and 40) (col 47, claims 11 and 14-17). Griffiths et al. teach that the phrase “intact tissue” refers to tissues that has not been minced or homogenized, such that intact tissue is whole tissue or a complete organ (interpreted as whole organ, claim 1) (col 10, lines 63-65). Griffiths et al. teach that in some embodiments water-soluble antigens are solubilized in a solution that does not comprise an amphiphile, or water-soluble antigens are solubilized in a solution that does not comprise a detergent including a non-detergent sulfobetaine (interpreted as a NDSB, claim 1ci) (col 6, lines 30-38). Griffiths et al. teach that the approach to production of ECM scaffolds is based on the protein chemistry principles of sequential, differential solubilization, utilized for protein extraction from homogenized tissues (interpreted as homogenized tissues, claim 12) (col 17, lines 31-34). Griffiths et al. teach the effect of sequential hydrophile and lipophile solubilization in a two-step antigen removal, such that both residual hydrophilic and lipophilic antigenicity of bovine pericardium (BP)-antigen removal (AR) were assessed after two-step AR (Fig. 1), wherein pieces of BP underwent hydrophile solubilization with opt SARB, followed by lipophile solubilization in opt SARB containing no additional additive, NDSB-256 and 1% n-dodecyl-,D-maltoside (Griffiths solution) (interpreted as exposing the tissue or organ to a maltoside and NDSB solution, claim 1cii) (col 34, lines 36-43). Griffiths et al. teach that the tissue is subjected to solubilization within 10, 8, 6, 4, 3, 2, 1 hours after extraction from the original host (interpreted as being completed in 5 to 8 hours, claim 38) (col 18, lines 55-57). Griffiths et al. teach that the presence of antigen components can be determined using any method known in the art, such as immunoassays, Western blotting, ELISA, gel electrophoresis, lymphocyte proliferation assays, etc. (interpreted as encompassing the steps of exposing the extracted components to a stationary or solid phase; size selection as eluting bound components; washing the solid phase to remove unbound components; and identifying eluted antigenic components; and attaching immunoglobulins to a solid support or a stationary phase, claim 1d and 1e) (col 11, line 67; and col 12, lines 1-3), where it was known that in direct ELISA, (i) an antigen/antibody is attached to a solid phase; (ii) incubating antibody/antigen with enzyme-labeled antibody/antigen; (iii) washing unbound enzyme-labeled antibody/antigen out; and (iv) developing the substrate as evidenced by Sakamoto et al. (pg. 34, col 2, Figure 2). Griffiths et al. illustrates in Figure 1, antigen removal and assessment of residual antigenicity, wherein residual hydrophiles (e.g., WSPs) and lipophiles (e.g., LSPs) extracted from bovine pericardium following AR (BP-AR) were subjected to Western blot and probed with rabbit serum generated against native bovine pericardium (interpreting Western blot as exposing the extracted components to a stationary or solid phase; size selection as eluting bound components; washing the solid phase to remove unbound components; and identifying eluted antigenic components; attaching immunoglobulins to a solid support; and interpreting antibodies as immunoglobulins, claim 1d and 1e) (col 12, lines 21-26; and Figure 1), wherein it was known that Western blotting is used to separate and identify proteins, such that a mixture of proteins is separated based on molecular weight through gel electrophoresis, the results are transferred to a membrane that is then incubated with labeled antibodies specific to the protein of interest, the unbound antibody is washed off leaving only bound antibody to the protein of interest, such that the bound antibodies are then detected by developing the film as evidenced by Mahmood et al. (pg. 429, col 1; first full paragraph; and last partial paragraph, lines 1-4).
Griffiths et al. do not specifically exemplify a subject immunized with a sample (claim 11); binding the Fc portion of the immunoglobulins (claim 13); immunoglobulins as recited (claims 19 and 20); increasing concentration of acetonitrile (claim 32); LC-MS/MS (claim 35); and changing the pH (claim 39).
Regarding claims 11, 13, 19, 20, 35 and 39, Pedersen et al. teach a method for isolating and/or identifying an immunogenic protein from a protein complex comprising an immunoglobulin or a mixture thereof or an immunoglobulin-containing fraction from a subject or a cell, tissue or organ thereof; and identifying a protein or fragment thereof bound to the immunoglobulin by virtue of an antigen-antibody interaction, thereby identifying an immunogenic protein or fragment capable of eliciting an immune response (interpreting an immunogenic protein as an antigenic component; immunoglobulins; and identifying antigenic components, claim 1) (Abstract; and paragraph [0044], lines 1-6). Pedersen et al. teach the method comprising: (a) obtaining a protein complex comprising an immunoglobulin or mixtures thereof or an immunoglobulin-containing fraction from a subject that has raised an immune response against an immunogenic protein or fragment thereof or a cell, tissue or organ thereof by a method comprising: contacting a sample from the subject with one or more compounds capable of binding an immunoglobulin for a time and under conditions sufficient for binding to occur, and isolating the one or more compounds (interpreted as obtaining a biological sample from a subject exposed to antigenic components of a tissue or organ); (b) linking immunoglobulin in the protein complex or immunoglobulin-containing fraction to the one or more compounds (interpreted as attaching immunoglobulins); (c) separating an immunogenic protein or fragment thereof from the linked immunoglobulin (interpreted as encompassing extracting the components in the tissue or organ); (d) contacting a sample comprising the immunogenic protein or fragment thereof with the linked immunoglobulin (interpreted as exposing the extracted components to the immobilized immunoglobulins); (e) separating the immunogenic protein or fragment thereof from the linked immunoglobulin; (f) optionally, repeating (d) and (e) one or more times; and (g) identifying a protein or fragment thereof separated from the immunoglobulin, thereby identifying an immunogenic protein or fragment thereof (interpreted as steps 1(a), 1(b), 1(c), 1(d), and 1(g) of instant claim 1 including identifying a bound antigenic component, claim 1) (paragraphs [0122]-[0130]). Pedersen et al. teach using one or more immunoglobulin binding compounds previously immobilized on a solid support, matrix or resin facilitates isolation of a protein complex comprising an immunoglobulin or mixtures thereof, or an immunoglobulin-containing fraction and a protein or fragment thereof bound thereto, wherein such immobilized immunoglobulin binding compounds facilitates washing of the isolated immobilized compound to remove any non-specifically bound or unbound protein (interpreted as washing the solid phase; and eluting non-specifically bound antigenic components from the immobilized immunoglobulins, claim 1e and 1f) (paragraph [0303]). Pedersen et al. teach that membrane proteins were extracted using the ProteoPrep membrane extraction kit (interpreted as extracting components from tissue or organ, claim 1c) (paragraph [0463]). Pedersen et al. teach that an aliquot of P. aeruginosa was excised from the array of Example 4, washed with water, and DTT, proteins were extracted by successive incubations with SDS; the extracted proteins applied to a nitrocellulose membrane to localize antigenic targets; and crude plasma aliquots were dispensed onto the immobilized pathogenic protein (interpreted as extracting from an infectious agent; and washing, claim 1) (paragraph [0471], lines 1-20). Pedersen et al. teach that methods for identifying a protein isolated using the method including matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI-TOF); and liquid chromatography (LC)-Electrospray Ionization (ESI) MS (LC/MS) (interpreted as mass spectrometry; and LCMS, claims 1g and 35) (paragraphs [0395]; and [0437]). Pedersen et al. teach that an immunoglobulin-containing fraction is isolated from a biological sample derived from a subject including a serum sample (interpreted as a serum sample, claim 3) (paragraph [0239]). Pedersen et al. teach that in an exemplified form of the method, the subject has been previously immunized with a cell or cell extract from an agent associated with a disease or disorder such as an infectious agent (interpreted as a subject immunized, claim 11) (paragraph [0389]). Pedersen et al. teach that Mycobacterium tuberculosis strain was grown, cells were suspended in PBS, and disrupted by French Press or probe sonication; and MCF-7 cells are mixed with Freund’s complete adjuvant and the mixture emulsified (interpreted as the homogenizing the sample, claim 12) (paragraph [0474], lines 1-8; and [0487, lines 1-4). Pedersen et al. teach that MBP-Sepharose is used, such that MBP binds to mannose residues present on the IgM Fc region and, as a consequence, is specific for IgM (interpreted as binding the Fc region, claim 13) (paragraph [0201], lines 1-4). Pedersen et al. teach that peptides were separated using a PepFinder kit coupled to a C18 column, wherein gradient elution from water containing 0.1% formic acid and to 90% (v/v) acetonitrile was performed (interpreted as eluting comprising increasing the concentration or gradient of acetonitrile, claim 32) (paragraph [0442], lines 6-11). Pedersen et al. teach that IgG bound to the Sepharose was eluted by addition of glycine pH 2.7 for 20 minutes (interpreted as decreasing the pH of the stationary or solid phase, claim 39) (paragraph [0446], lines 8-10). Pedersen et al. teach that the protein complex or immunoglobulin-containing fraction thereof comprises one or more immunoglobulins selected from IgM, IgG, IgA, IgE, IgD and IgY or mixtures thereof (interpreted as immunoglobulins of claim 19; and encompassing the subclass IgG1-4, claims 19 and 20) (paragraph [0047]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of isolating immunogenic target proteins or peptide fragments from patient samples as exemplified by Pedersen et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing immunogenic antigens from tissues and/or organs through solubilization and extraction; as well as, determining the extent of endogenous antigenic components in a sample by any method known in the art such as immunoassays, ELISA and Western blot as disclosed by Griffiths et al. to include methods for isolating, identifying and/or characterizing immunogenic proteins obtained from complexation to immunoglobulins as taught by Pedersen et al. with a reasonable expectation of success in removing hydrophilic and/or lipophilic immunogenic antigens from tissues or organs for use in identifying novel diagnostic, vaccine and/or drug target proteins. Furthermore, it would have been prima facie obvious to combine Griffiths et al. and Pedersen et al. because Griffiths et al. teach that the invention is based, in part, on the discovery that a series of solutions, each promote the solubilization and removal of different subsets of tissue proteins based on their solubility, wherein the extent of endogenous antigen components can be determined using any method known in the art; as well as, teaching the protein chemistry principles of sequential, differential solubilization, which is utilized for protein extraction from homogenized tissues; while Pedersen et al. teach the solubilization of precipitated samples, the extraction of membrane proteins, and the capture of antigenic proteins including via capture column. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 3, 11-13, 19, 20, 22, 32, 35 and 38-41 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639